DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 03/22/2021.  
Claims 1, 2, 4-13 and 15-20 are pending in the case.  
No further claims have been cancelled.  
No claims have been added.  
Claims 1, 12 and 16 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2021 has been entered.
 
Claim Objections
Claim 16 objected to because of the following informalities:  
Claim 16 recites “the IR:” where “the URL” was apparently intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4-8 and 12, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruge (US 2017/0078406 A1, published 03/16/2017, hereinafter “Ruge”) in view of Chen et al. (US 2010/0218106 A1, published 08/26/2010, hereinafter “Chen”) and further in view of Meymann et al. (US 8,412,766 B1, issued 04/02/2013, hereinafter “Meymann”).

Independent Claims 1, 12 and 16:
	Ruge discloses an apparatus comprising:
a processor (Ruge: Fig. 2, ¶ [0052]); and
a memory [non-transitory computer-readable medium] storing computer-executable instructions that, when executed by the processor, cause the apparatus to perform a method comprising (Ruge: Fig. 2, ¶ [0033]-[0036], [0052]-[0054]):
after launching a virtual session between a client device and a server device, sending, by the client device, to the server device, and via a virtual channel, a request to access a uniform resource locator (URL) via a browser associated with the server device (The user can request to access a URL via a remote browser associated with a remote browsing server, after establishing a virtual connection between the user device 302 and the remote browsing server 306, Ruge: Figs. 3A and 3B, ¶ [0068]-[0085].  Examiner considers the remote browser to be the browser associated with the server device.), 
receiving, by the client device and from the server device, a second request to access the URL via a browser different from the browser associated with the server device (When the server determines that the requested URI does not require secure browsing (step 716), the server sends the uri to the user’s browser 702 (step 730) and the user’s browser establishes direct browsing via a non-secure browsing session (step 732), Ruge: Fig. 7, ¶ [0118]-[0122].); 
initiating, by the client device and in response to the second request, a second browser with which to access the URL, wherein the second browser is different from the browser associated with the server device (The client device initiates a non-secured ; 
causing the URL to be launched via the second browser (Ruge: Fig. 7, ¶ [0102], [0118]-[0122].); 
receiving, by the client device, information for generating one or more images corresponding to the URL launched via the second browser (Ruge: Fig. 6B, ¶ [0102], [0118]-[0122].); and 
based on the information for generating one or more images corresponding to the URL launched via the second browser, generating, by the client device, a unified display of the URL launched via the second browser and one or more URLs launched via the browser associated with the server device (The interface can display tabs for webpages accessed via the remote browser (browser associated with the server device) and webpages accessed directly via the user’s browser (second browser), Ruge: Fig. 6B, ¶ [0105].).
Ruge does not appear to expressly teach an apparatus, medium and method wherein: 
the second request comprises an indication of a mode of access for the URL on the first browser associated with the server device, the mode of access indicating access via one of an existing browser tab, a new browser tab, an existing browser window, or a new browser window on the first browser associated with the server device;
the URL is launched according to the indicated mode of access for the URL on the first browser associated with the server device;
initiating the second browser comprises determining the second browser.
However, Chen teaches an apparatus, medium and method wherein initiating the second browser comprises determining the second browser (Chen: Figs. 3 and 10, ¶ [0035]-[0036], [0052].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Ruge wherein initiating the second browser comprises determining the second browser, as taught by Chen.
One would have been motivated to make such a combination in order to provide a more suitable browser for rendering webpages when directly browsing web content (Chen: Figs. 3 and 10, ¶ [0035]-[0036], [0052].).
Ruge in view of Chen does not appear to expressly teach an apparatus, medium and method wherein:
the second request comprises an indication of a mode of access for the URL on the first browser associated with the server device, the mode of access indicating access via one of an existing browser tab, a new browser tab, an existing browser window, or a new browser window on the first browser associated with the server device;
the URL is launched according to the indicated mode of access for the URL on the first browser associated with the server device.
However, Meymann teaches an apparatus, medium and method wherein:
the server indicates a mode of access for the requested URL on a requesting browser, the mode of access indicating access via one of an existing browser tab, a new browser tab, an existing browser window, or a new browser window on the requesting browser (Based on receiving an indication that a user is requesting a web page to be accessed via a new window, the server can send the requested web page with a command indicating that the web page should be opened in a new window, Meymann: column 12 lines 37-58.); and
the URL is launched according to the indicated mode of access for the URL on the requesting browser (Meymann: column 12 lines 37-58.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Ruge in view of Chen wherein:
the server indicates of a mode of access for the requested URL, the mode of access indicating access via one of an existing browser tab, a new browser tab, an existing browser window, or a new browser window on the browser the URL was requested on; and
the URL is launched according to the indicated mode, as taught by Meymann.
One would have been motivated to make such a combination in order to improve the user’s experience by displaying the web content via the mode requested by the user (Meymann: column 12 lines 37-58.).
wherein:
the second request comprises an indication of a mode of access for the URL on the first browser associated with the server device, the mode of access indicating access via one of an existing browser tab, a new browser tab, an existing browser window, or a new browser window on the first browser associated with the server device; and
the URL is launched according to the indicated mode of access for the URL on the first browser associated with the server device.

Claims 2 and 13:
	The rejection of claims 1 and 12 are incorporated.  Ruge in view of Chen and further in view of Meymann further discloses a method and apparatus wherein the receiving the second request is based on a determination that the URL is not permitted to be accessed via the browser associated with the server device (The webpage can be determined to be opened directly when the web page is associated with a white list while webpages associated with a black list are opened on the remote browser, Ruge: ¶ [0028]-[0029], [0107], [0108].  Examiner considers webpages in the white list to be webpages that the remote browser are not permitted to access since the remote browser only opens web pages associated with the black list.).

Claim 4:
	The rejection of claim 3 is incorporated.  Ruge in view of Chen and further in view of Meymann further discloses a method wherein the mode of access for the URL further indicates that a user associated with the client device has accessed the URL via a tab of the browser associated with the server device or via a window of the first browser associated with the server device (The server provides a command that indicates that the web page should be opened in a new browser window (access mode) based on the user issuing a command for accessing the URL through a new browser window, Meymann: column 12 lines 37-58.  Accordingly, the server provided command indicates how the user accessed the URL.  The user can issue a command to access a URL via the secured browser (first browser), Ruge: Figs. 3A and 3B, ¶ [0068]-[0085].).

Claims 5 and 15:
	The rejection of claims 1 and 12 are incorporated.  Ruge in view of Chen and further in view of Meymann further discloses a method and apparatus further comprising: 
sending, by the client device and to the server device, a third request to modify one or more characteristics of a browser window of the first browser associated with the server device or a browser tab of the first browser associated with the server device (The user can toggle cookies on and off for content displayed within a secured tab and the user can change the state of content displayed within a secured tab to a favorites state, Ruge: Fig. 6, ¶ [0109]-[0110].  Examiner considers the cookie tracking and favorites state to be a characteristic of a browser tab of the browser associated with the server device since the changes only correspond to content displayed within the particular tab of the secure remote browser.); and 
based on the third request, causing storage, in a data store associated with the virtual session, an indication of the modification to one or more characteristics of the browser window of the first browser associated with the server device or the browser tab of the first browser associated with the server device (Ruge: Fig. 6, ¶ [0109]-[0110].).

Claim 6:
	The rejection of claim 1 is incorporated.  Ruge in view of Chen and further in view of Meymann further teaches a method wherein determining the second browser with which to access the URL is based on graphics requirements associated with the URL (Chen: ¶ [0043]-[0044].).

Claims 7 and 17:
The rejection of claims 1 and 16 are incorporated.  Ruge in view of Chen and further in view of Meymann further discloses a method and medium wherein the first browser associated with the server device comprises a virtual browser executing on the server device, and wherein the second browser comprises a local browser executing on the client device or a secured browser executing in a virtual session different from the virtual session between the client device and the server device (The user web browser 104 is a local browser executing the user device 102 while the remote browser 114 is implemented in a virtual machine instantiated by the remote service 106, Ruge: Fig. 1, abstract, ¶ [0037]-[0040]).

Claims 8 and 18:
	The rejection of claims 1 and 16 are incorporated.  Ruge in view of Chen and further in view of Meymann further discloses a method and medium wherein the first request comprises a request to access the URL via a browser tab of the first browser associated with the server device, and wherein generating the unified display comprises causing display, in the browser tab of the first browser associated with the server device, of content associated with the URL launched via the second browser (The web .

Claim(s) 9, 10, 11, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruge in view of Chen, further in view of Meymann and further in view of Peters et al. (US 2015/0193394 A1, published 07/09/2015, hereinafter “Peters”).

Claims 9 and 19:
	The rejection of claims 1 and 16 are incorporated.  Ruge in view of Chen and further in view of Meymann does not appear to expressly teach a method and apparatus further comprising: 
causing storage, in a data store associated with the virtual session, an indication of the URL launched via the second browser and state information for the URL launched via the second browser, wherein the state information for the URL indicates one or more of a browser tab or a browser window used to display content associated with the URL launched via the second browser.
	However, Peters teaches a method and apparatus comprising:
causing storage, in a data store associated with a virtual session, an indication of the URL launched via the local browser and state information for the URL launched via the local browser, wherein the state information for the URL indicates one or more of a browser tab or a browser window used to display content associated with the URL launched via the local browser (Peters: ¶ [0052]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method and apparatus of Ruge in view of Chen and further in view of Meymann to comprise:
causing storage, in a data store associated with the virtual session, an indication of the URL launched via the local browser and state information for the URL launched via the local browser, wherein the state information for the URL indicates one or more of a browser tab or a browser window used to display content associated with the URL launched via the local browser, as taught by Peters.
One would have been motivated to make such a combination in order to improve the user’s experience by providing an effective means for enabling the user to continue a previous browsing session (Peters: ¶ [0051]-[0052].).
In implementing the tab saving feature of Peters into the invention of Ruge in view of Chen and further in view of Meymann the local browser would correspond to the second browser since the local browser is the second browser in the invention of Ruge.   Accordingly, in combination, Ruge in view of Chen, further in view of Meymann and further in view of Peters teaches a method and apparatus comprising: 
causing storage, in a data store associated with the virtual session, an indication of the URL launched via the second browser and state information for the URL launched via the second browser, wherein the state information for the URL indicates one or more of a browser tab or a browser window used to display content associated with the URL launched via the second browser.

Claims 10 and 20:
The rejection of claims 9 and 19 are incorporated.  Ruge in view of Chen, further in view of Meymann and further in view of Peters further teaches a method and medium further comprising:
reconnecting the client device to the virtual session (It is clear that the user can reconnect to the virtual session, Ruge: Fig. 3A.);  -49 -B&W Ref.: 007737.00918 Clint Ref.: ID1703US bas
based on data from the data store associated with the virtual session, causing the URL to be launched via the second browser and causing the one or more URLs to be launched via the first browser associated with the server device (When the browsing session is restarted the previously opened web pages are restored in their corresponding tabs, Peters: ¶ [0052].  When web pages are requested the web pages are checked to see whether they are from the white list or the black list, white list web pages are opened directly (second browser) and black list web pages are opened via the remote browser (browser associated with the server device), Ruge: Fig. 7, ¶ [0114], [0119]-[0122]); and 
based on the data from the data store associated with the virtual session, generating a unified display of the URL launched via the second browser and the one or more URLs launched via the first browser associated with the server device (When the browsing session is restarted the previously opened web pages are restored in their corresponding tabs, Peters: ¶ [0052].  When the browsing session is restarted the previously opened web pages are restored in their corresponding tabs, Peters: ¶ [0052].  Directly accessed webpages and web pages accessed via the remote browser are displayed in the same interface, Ruge: Fig. 6B, ¶ [0105].).

Claim 11:
The rejection of claim 9 is incorporated.  Ruge in view of Chen, further in view of Meymann and further in view of Peters further teaches a method further comprising:
reconnecting the client device to the virtual session (It is clear that the user can reconnect to the virtual session, Ruge: Fig. 3A.); and
based on a determination that graphics capabilities of the second browser do not satisfy graphics requirements for the URL, causing the URL to be launched via a third browser different from the second browser (A different local browser can be selected based on the graphics requirements of the URL, Chen: ¶ [0043]-[0044].); 
causing the one or more URLs to be launched via the first browser associated with the server device (Ruge: Fig. 3B, ¶ [0080]-[0085].).-49 -B&W Ref.: 007737.00918 Clint Ref.: ID1703US bas
based on data from the data store associated with the virtual session, generating a unified display of the URL launched via the third browser and the one or more URLs launched via the browser associated with the server device (When the browsing session is restarted the previously opened web pages are restored in their corresponding tabs, Peters: ¶ [0052].  When the browsing session is restarted the previously opened web pages are restored in their corresponding tabs, Peters: ¶ [0052].  Directly accessed webpages and web pages accessed via the remote browser are displayed in the same interface, Ruge: Fig. 6B, ¶ [0105].  Different local browsers can be rendered in the unified display, Chen: Fig. 10, ¶ [0052].).

Response to Arguments
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues that the combination of Ruge and Meymann fails to disclose or suggest “causing the URL to be launched via the second browser according to the indicated mode of access for the URL on the first browser associated with the server device” because Meymann only teaches the use of a single browser instead of a first and second browser.  Applicant also argues that the combination of Ruge and Meymann fails to disclose “receiving, by the client device and from the server device, a second request to access the URL…, wherein the second request comprises an indication of a mode of access for the URL on the first browser associated with the server device” because Ruge fails to teach an indication of a mode of access for the URL (Remarks: pages 10-13).  Examiner respectfully disagrees.
As noted in the Advisory Action mailed on 02/01/2021, Applicant has ignored the particular combination of features presented in the rejection of claims 1, 12 and 16 and instead attacks each reference individually.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).
In the rejection of claims 1, 12 and 16 presented above, Examiner particularly outlines how the logical implementation of the access mode feature of Meymann into the invention of Ruge would teach the limitations in question.  Applicant’s response has completely ignored this section of the rejection, accordingly Applicant’s argument is unpersuasive. 
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633.  The examiner can normally be reached on Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175